In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00042-CV

DELYKEITHYIA TIFFANY ASBELL,                §    On Appeal from County Court at Law No. 1
Appellant
                                            §    of Tarrant County (2021-006803-1)

V.                                          §    May 5, 2022

OP SPE PHX1, LLC, Appellee                  §    Per Curiam Memorandum Opinion


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM